                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                           Norfolk Division



UNITED STATES OF ANERICA


V.                                       Criminal No. 2:18cr20


SHAN LAVAR BEANON,


                Defendant•




                                ORDER


     Defendant, Shan Lavar Beamon, was indicted by a grand jury on

February 8, 2018, on three counts of False Statement, in violation

of 18 United States Code § 1001(a)(2) (Coiints 1, 2, 6); one count

of Felon in Possession of a Firearm, in violation of 18 United

States Code § 922(g)(1) (Count 3); one count of Distribution of

Heroin, in violation of 21 United States Code § 841(a)(1) (Count

4); and one count of Transfer of a Firearm to a Felon, in violation

of 18 United States Code § 922(d) (Count 5).        ECF No. 1.   The

Court was notified that Defendant wished to plead guilty, and on

July 3, 2018,   the undersigned District Judge entered an Order

authorizing a Magistrate Judge to conduct proceedings required by

Federal Rule of Criminal Procedure 11 incident to the making of a

plea.   ECF No. 16.    The plea hearing was subsequently scheduled

for July 16, 2018 before Magistrate Judge Lawrence R. Leonard.

ECF No. 16.
      At the plea hearing on July 16, 2018, Defendant was placed

under oath and pled guilty to Counts 4, 5, and 6 of the Indictment.

ECF No. 18.    During the plea colloquy. Defendant presented a signed

Statement of Facts which he agreed was accurate, and to which he

did not object or        take exception to.          Judge Leonard accepted

Defendant's plea and ordered that the Plea Agreement and Statement

of Facts be filed.       EOF Nos. 19, 20.   Sentencing was scheduled for

October 23, 2018 before the undersigned District Judge.

      Following the plea agreement hearing. Defendant sent a letter

to the Court casting doubt on the facts supporting his prior plea

to Count 5, the transfer of a firearm to a felon charge, ECF No.

23.   The next day. Defendant sent another letter to the Court in

which he advised that, after speaking with his attorney, he had a

''better understanding now about why I have to take the gun charge.

I have signed a plea agreement that I must honor."              ECF No. 24 at

1.


      In   light   of   Defendant's   letters   to    the   Court,   the   Court

ordered a hearing to determine whether Defendant's plea to Count

5 was supported by an independent basis in fact containing each of

the essential elements of the offense, and whether Defendant so

admitted.     At the hearing held on September 24, 2018, before Judge

Leonard, Defendant was placed under oath and the Court engaged in

a colloquy with him regarding his inconsistent positions of guilt

or innocence to Count 5.        Following a review of the colloquy in
which the Court had engaged with Defendant at the guilty plea

hearing,     including     a    discussion         regarding     Defendant           being

questioned under oath and the consequences of his providing untrue

material responses, the elements of the transfer of a firearm to

a   felon    offense     and     his     understanding       thereof,          and    his

acknowledgement     of    the    accuracy      of    the    Statement     of     Facts,

Magistrate Judge Leonard found that Defendant had provided facts

inconsistent    with     the   Statement      of    Facts   to   which    he    earlier

agreed.     In fact, Defendant maintained that he did not engage in

the conduct that supported Count 5 and clearly stated under oath

at the hearing that he never gave a firearm                      to an individual

identified as ''T.E.," conduct which was necessary to a finding of

guilt under 18 U.S.C. § 922(d), transfer of a firearm to a felon.

     After examining Defendant under oath concerning his prior

plea and his subsequent letters to the Court, after reviewing the

Indictment,    Statements       of   Facts,    and    the   Plea   Agreement,         and

hearing from counsel at the hearing held on September 24, 2018,

Magistrate Judge Leonard found that, despite a continued desire to

plead     guilty,   Defendant          had    made    statements         under       oath

inconsistent with the Statement of Facts and inconsistent with the

elements of the offense of transfer of a firearm to a felon charged

in Count 5 of the Indictment.                In a Report and Recommendation

prepared by Magistrate Judge Leonard on September 26, 2018, he

recommended to the undersigned District Judge that the Court vacate
Defendant's       plea    of guilty to          Count 5 of       the Indictment; and

further      recommended        that,      because       the     Plea       Agreement   was

conditioned on Defendant's plea of guilt to Counts 4, 5 and 6, the

United States District Judge should reject the Plea Agreement and

permit      the   parties      to   reconsider         the     plea    negotiations     and

resulting     Plea    Agreement       in   its    entirety.           ECF   No.   28.   The

parties were notified of the procedure for filing objections to

the Report and Recommendation and no objections have been received

by the Court.

       The Court, having reviewed the record and having received no

objections to the Report and Recommendation, does hereby adopt and

approve the findings and recommendations set forth in the Report

and Recommendation.            It is, therefore, ORDERED that Defendant's

plea   of    guilty      to   Count   5    of    the    Indictment      is    VACATED   and

Defendant's Plea Agreement entered on July 16, 2018, is REJECTED

in order for the parties to reconsider plea negotiations and the

resulting Plea Agreement in its entirety.

       IT IS SO ORDERED.




                                                                        /s/
                                                                 Mark S. Davis
                                                       UNITED STATES DISTRICT JUDGE
Norfolk, \^rginia
October SiT", 2018
